EXHIBIT 10.3
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
DEFERRED COMPENSATION PLAN
(Post-2004 Terms)
WHEREAS, effective as of July 1, 1993, Bearings, Inc., the predecessor plan
sponsor to Applied Industrial Technologies, Inc. (hereinafter referred to as the
“Company”), established the Bearings, Inc. Deferred Compensation Plan which is
now known as the Applied Industrial Technologies, Inc. Deferred Compensation
Plan (hereinafter referred to as the “Plan”), to provide key employees of the
Company and its Affiliates with a means by which to defer receipt of all or a
portion of their incentive compensation received from the Company; and
WHEREAS, in order to comply with Section 409A of the Internal Revenue Code of
1986, as amended (hereinafter referred to as “Section 409A”) and to facilitate
administration of certain nonqualified deferrals thereunder, the Plan is hereby
bifurcated effective January 1, 2005 into two parts; namely, one part that
consists of the Plan, as in effect on October 3, 2004 (hereinafter referred to
as the “Frozen Terms”), which is hereby frozen and which shall not be modified
except as permitted under Section 409A so as to preserve the grandfathered
status of deferrals and related earnings thereunder, and the second part that
shall consist of the post-2004 terms of the Plan, as amended effective
January 1, 2005, for compliance with Section 409A (hereinafter referred to as
the “Post-2004 Terms”); and
WHEREAS, deferrals earned or vested after December 31, 2004, and before the Plan
was bifurcated and amended have been made and administered in good faith in
accordance with the requirements of Section 409A;
NOW, THEREFORE, effective January 1, 2005, the Post-2004 Terms of the Plan is
hereinafter set forth.

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.1 Definitions. As used herein, the following words shall have the meanings
hereinafter set forth unless otherwise specifically provided.
(1) The term “Affiliate” shall mean any member of a controlled group of
corporations (as determined under Section 414(b) of the Code) of which the
Company is a member and any member of a group of trades or business under common
control (as determined under Section 414(c) of the Code) with the Company; any
member of an affiliated service group (as determined under Section 414(m) of the
Code) of which the Company is a member; and any other entity which is required
to be aggregated with the Company pursuant to the provisions of Section 414(o)
of the Code.
(2) The term “Award” shall mean the aggregate benefit payable to a Plan
Participant under an Incentive Plan or a Performance Plan for a Fiscal Year.
(3) The term “Beneficiary” shall mean the person or persons who, in accordance
with the provisions of Article V, is entitled to distribution hereunder in the
event a Participant dies before his interest under the Plan has been distributed
to him in full.
(4) The term “Board” shall mean the Board of Directors of the Company.
(5) The term “Change in Control” shall mean a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company that constitutes a “change in control”
under Section 409A.
(6) The term “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time. Reference to a section of the Code shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
(7) The term “Committee” shall mean the Executive Organization and Compensation
Committee of the Board, or such other committee of the Board that is designated
by the Board to administer the Plan. The Committee shall be constituted so as to
satisfy any applicable legal requirements including the requirements of
Rule 16b-3 promulgated under the Securities Exchange Act of 1934 or any similar
rule which may subsequently be in effect. The members shall be appointed by, and
serve at the pleasure of, the Board and any vacancy on the Committee shall be
filled by the Board.

 

 



--------------------------------------------------------------------------------



 



(8) The term “Common Shares” shall mean the common stock of the Company.
(9) The term “Company” shall mean Applied Industrial Technologies, Inc., its
corporate successors, and any corporation into or with which it is merged or
consolidated.
(10) The term “Comprehensive Plan” shall mean the Applied Industrial
Technologies, Inc. Comprehensive Deferred Compensation and Supplemental Benefit
Plan (formerly known as the Bearings, Inc. Comprehensive Deferred Compensation
and Supplemental Benefit Plan.)
(11) The term “Deferral” shall mean that portion of an Award which a Participant
elects to defer pursuant to the terms of the Post-2004 Terms.
(12) The term “Deferral Account” shall mean the bookkeeping account established
under the Plan in the name of each Participant to reflect the Deferrals of such
Participant.
(13) The term “Election Form” shall mean the form which may be electronic,
telephonic or hard copy and on which a Director elects to defer compensation
under the Post-2004 Terms as provided in Section 2.1.
(14) The term “Eligible Employee” shall mean any highly compensated or select
management employee of the Company or an Affiliate who is designated by the
Committee to participate in an Incentive Plan or Performance Plan with respect
to a particular Fiscal Year.
(15) The term “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. Reference to a section of ERISA shall
include such section and any comparable section or sections of any future
legislation that amends, supplements, or supersedes such section.
(16) The term “Fair Market Value” shall mean the average of the high and low
prices of a Common Share as reported on the composite tape for securities listed
on the New York Stock Exchange for the date in question, provided that if no
sales of Common Shares were made on said exchange on that date, the average of
the high and low prices of a Common Share as reported on said composite tape for
the nearest preceding day on which sales of Common Shares were made on said
Exchange.

 

 



--------------------------------------------------------------------------------



 



(17) The term “Fiscal Year” shall mean the fiscal year of the Company, which
begins on each July 1 and ends on the subsequent June 30.
(18) The term “Frozen Terms” shall mean the terms of the Plan, as in effect on
October 3, 2004.
(19) The term “Fund” shall mean any investment fund designated by the Committee
in which Deferrals are deemed to be invested; provided, however, that one such
Fund shall be deemed to be invested in Common Shares.
(20) The term “Incentive Plan” shall mean any incentive plan adopted by the
Board for key employees.
(21) The term “Participant” shall mean an Eligible Employee who elects to defer
all or any portion of an Award under the Plan pursuant to the provisions of
Article II.
(22) The term “Performance-Based Compensation” shall mean compensation that is
not equity-based compensation and that is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
Fiscal Year performance period of at least twelve consecutive months in which
Participants perform services. Performance criteria shall be established in
writing not later than ninety days after the commencement of the period of
service to which the criteria relate. Compensation shall not be
Performance-Based Compensation if any amount or portion will be paid regardless
of performance or is based upon a level of performance that is substantially
certain to be met at the time the criteria are established.
(23) The term “Performance Plan” shall mean any long term performance plan
approved by Company shareholders for key employees.
(24) The term “Plan” shall mean the Applied Industrial Technologies, Inc.
Deferred Compensation Plan which, effective as of January 1, 2005, shall consist
of the Frozen Terms and the Post-2004 Terms and which is part of the
Comprehensive Plan and listed on Exhibit A attached thereto.
(25) The term “Post-2004 Terms” shall mean the terms of the Plan with respect to
Deferrals earned or vested after December 31, 2004, which are set forth herein,
with all amendments, supplements, and modifications hereafter made.
(26) The term “Section 409A” shall mean Section 409A of the Code, and the
regulations and rulings promulgated thereunder.

 

 



--------------------------------------------------------------------------------



 



(27) The term “Separation from Service” shall mean the termination of employment
of a Participant with the Company and all Affiliates for any reason other than
death; provided, however, that a Company-approved leave of absence shall not be
considered a termination of employment if the leave does not exceed six months
or, if longer, so long as the Participant’s right to reemployment is provided
either by statute or by contract. Notwithstanding the foregoing, whether or not
a Participant has incurred a Separation from Service shall be determined in
accordance with Section 409A.
(28) The term “Specified Employee” shall mean a “specified employee” within the
meaning of Section 409A and the Company’s Specified Employee identification
policy.
(29) The term “Trust” shall mean the trust maintained pursuant to the terms of
the Applied Industrial Technologies, Inc. Supplemental Executive Retirement
Benefits Trust Agreement with all amendments, supplements, and modifications.
(30) The term “Unforeseeable Emergency” shall be defined and determined in
accordance with the provisions of Section 409A, which include a severe financial
hardship of a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or the Participant’s dependent (as
defined in Section 152 of the Code (without regard to Sections 152(b)(1),
(b)(2), and (d)(1)(B) of the Code); a loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to the home by
natural disaster not otherwise covered by insurance); or other similar or
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.
(31) The term “Valuation Date” shall mean the last day of each Fiscal Year
quarter and any other date as may be designated as such by the Committee.
1.2 Construction. Where necessary or appropriate to the meaning herein, the
singular shall be deemed to include the plural and the masculine pronoun to
include the feminine.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
ELECTIONS BY ELIGIBLE EMPLOYEES
2.1 Participation and Elections to Defer. Each Eligible Employee who was
participating in the Plan under the Frozen Terms as of December 31, 2004, and
who continues to be an active Eligible Employee shall be eligible to continue to
participate in the Plan under the Post-2004 Terms as of January 1, 2005.
Eligible Employees who were participating in the Plan under the Frozen Terms and
Eligible Employees who became Eligible Employees on or after January 1, 2005,
shall be eligible to participate in the Plan under the Post-2004 Terms with
respect to services performed after December 31, 2004 that give rise to Awards.
As a condition of participation in the Plan, an Eligible Employee must complete,
sign, and return to the Committee a Deferral Election Form (including a form in
electronic, telephonic, or other format) (an “Election Form”) within the times
permitted hereunder for making elections. A Participant’s Election Form shall
specify the amount or percentage of an Award being deferred and the time and
form of payment in accordance with Article IV. The election to defer, including
the election of the time and form of payment, shall be irrevocable as of the
dates specified in Section 2.2. Pursuant to Article IV, a Participant may make a
subsequent election to delay payment and change the form of payment of a
Deferral. Under no circumstances may any election to defer be made under the
Post-2004 Terms unless the Award to be deferred is “fiscal year compensation.”
For purposes of the Post-2004 Terms, “fiscal year compensation” means
compensation relating to a period of service coextensive with one or more Fiscal
Years of the Company, of which no amount is paid or payable during the service
period.
2.2 Time of Elections.
(a) Non-Performance-Based Compensation. On or before each June 30 immediately
preceding the first Fiscal Year during which services giving rise to an Award
that is not Performance-Based Compensation will be performed, an Eligible
Employee may elect to defer receipt of all or a portion of such an Award that he
may receive under an Incentive Plan or a Performance Plan as a Deferral under
the Plan. Such election shall be irrevocable, upon delivery of the Election Form
to the Committee, as of the end of such June 30 with respect to the Award for
which an election has been made.
(b) Performance-Based Compensation. On or before each December 31 that is at
least six months before the end of the performance period for an Award that is
Performance-Based Compensation, an Eligible Employee may elect to defer receipt
of all or a portion of an Award of Performance-Based Compensation that he may
receive under an Incentive Plan or a Performance Plan as a Deferral under the
Plan; (i) provided that the Eligible Employee has continuously performed
services from a date no later than 90 days after the commencement of the
performance period through a date no earlier than the date on which the deferral
election is made, and (ii) provided further that in no event shall such election
be made after such Award has become both substantially certain to be paid and
readily ascertainable. Such election shall be irrevocable as of the end of each
December 31 with respect to the Award for which an election has been made.

 

 



--------------------------------------------------------------------------------



 



(c) New Hires and Promotions. In the first Fiscal Year in which an Eligible
Employee becomes eligible to participate in the Plan (taking into consideration
eligibility under all other nonqualified account balance plans of the Company
and any Affiliate that are required to be aggregated with the Plan under
Section 409A in determining whether such Fiscal Year is in fact the first year
of eligibility), such Eligible Employee may make an initial deferral election
within 30 days of becoming first eligible with respect to that portion of an
Award that relates to services to be performed subsequent to the election. Such
an election shall be irrevocable.
2.3 Special Transition Elections.
(a) Changes in Payment Elections. During 2005, 2006, 2007, and 2008, a
Participant may make elections to receive payment of his Deferrals without
complying with the requirements of Section 4.3; provided that such election(s)
shall only be effective:

  (i)  
If made in 2006, it shall be applicable only with respect to amounts that would
not otherwise be payable in 2006 and shall not cause an amount to be paid in
2006 that would not otherwise be payable in 2006; and

  (ii)  
If made in 2007, it shall be applicable only with respect to amounts that would
not otherwise be payable in 2007 and shall not cause an amount to be paid in
2007 that would not otherwise be payable in 2007; and

  (iii)  
If made in 2008, it shall be applicable only with respect to amounts that would
not otherwise be payable in 2008 and shall not cause an amount to be paid in
2008 that would not otherwise be payable in 2008.

(b) 2005 Deferral Elections. In accordance with Q&A-21 of Notice 2005 — 1 and
Section 3.06 of Notice 2006-79, initial deferral elections for calendar year
2005 were permitted to be made on or before March 15, 2005, with respect to
amounts that were not paid or payable at the time of such election.
2.4 Other Election Provisions. Each deferral election shall indicate the
allocation of the Deferral to be deemed invested in the Funds. Subject to the
provisions of Article IV and Section 5.7, amounts deferred pursuant to any
election hereunder shall be deemed invested and shall be distributed in the
manner and at the time set forth on the applicable Election Form.

 

 



--------------------------------------------------------------------------------



 



ARTICLE III
ACCOUNTS AND INVESTMENTS
3.1 Establishment and Crediting of Accounts. The Deferral Account of each
Participant shall have subaccounts, which shall reflect the Funds into which
Deferrals are deemed invested and credited pursuant to the applicable Election
Form filed by the Participant with the Committee. The crediting of any Deferral
or portion thereof deemed to be invested in a Fund shall be made to a
Participant’s Deferral Account within 30 days after the date on which the
Deferral would otherwise have been payable to the Participant under the
applicable Incentive Plan or Performance Plan, and Common Shares of a Fund so
credited to a Deferral Account shall be valued at Fair Market Value.
3.2 Amount of Deferrals.
(a) Prior to July 1, 2007. Effective for Awards related to Fiscal Years
beginning prior to July 1, 2007, if a Participant (i) elects to have less than
50% of any Award from an Incentive Plan deferred under the Plan as a Deferral,
or (ii) elects to have any stock portion of an Award from a Performance Plan
deferred under the Plan as a Deferral, 100% of the amount of such Deferral shall
be credited to his Deferral Account and subaccounts in accordance with his duly
filed Election Form. Effective for Awards related to Fiscal Years beginning
prior to July 1, 2007, if a Participant (i) elects to have at least 50% of an
Award from an Incentive Plan deferred under the Plan as a Deferral and further
elects to have at least 50% of such Award deemed to be invested in a Fund
comprised of Common Shares, or (ii) elects to have any cash portion of an Award
from a Performance Plan deferred under the Plan as a Deferral and further elects
to have any portion of such Award deemed to be invested in a Fund comprised of
Common Shares, 110% of the amount of such Deferral deemed so invested in Common
Shares shall be credited to his Deferral Account and subaccounts in accordance
with the terms of his duly filed Election Form.
(b) After June 30, 2007. Effective for Awards related to Fiscal Years beginning
after June 30, 2007, 100% of the amount of an Eligible Employee’s Deferral shall
be credited to his Deferral Account and subaccounts in accordance with his duly
filed Election Form.
3.3 Adjustment of Accounts. As of each Valuation Date, the value of each
Deferral Account shall be adjusted to reflect deemed earnings, losses, and
dividends determined by the Committee. Common Shares of a Fund credited to any
Deferral Account shall be valued at Fair Market Value. Records shall relate such
adjustments to Deferrals based upon common distribution dates elected by the
Participant.

 

 



--------------------------------------------------------------------------------



 



ARTICLE IV
DISTRIBUTION OF ACCOUNTS
4.1 Form of Payments. The value of a Participant’s Deferral Account deemed
invested in a Fund comprised of Common Shares shall be distributed in Common
Shares and the value of a Participant’s Deferral Account deemed otherwise
invested shall be distributed in cash. Such value shall be determined as of the
most recent Valuation Date. Subject to the provisions of Section 4.2, a
distribution from a Participant’s Deferral Account with respect to a particular
Award shall be made either in a lump sum or in substantially equal annual
installments over a period of not more than ten years and commencing as of a
date specified in such Participant’s Election Form.
4.2 Time of Payments. In accordance with the provisions of Section 409A, a
Participant shall specify on his Election Form an objectively determinable
payment date, which may include attainment of a specific age or Separation from
Service, at the time he defers an Award. Except as otherwise provided in this
Article IV, distribution of the value of a Deferral (and related earnings and
losses) from a Participant’s Deferral Account with respect to a particular Award
shall commence within 60 days of the date specified for commencement in his
applicable Election Form; provided, however, that if such 60-day period begins
in one calendar year and ends in another, the Participant shall not have a right
to designate the calendar year of payment. Notwithstanding any other provision
of the Plan to the contrary, a distribution payable to a Specified Employee due
to a Separation from Service shall not be distributed, or begin to be
distributed, until the first day of the seventh month following his Separation
from Service. The amount of the first payment shall include the accumulated
amount of the payments, if any, that would otherwise have been made during the
first six months but for the fact that the Participant is a Specified Employee.
4.3 Changing Time or Form of Payments. A Participant may elect to delay payment
or to change the form of payment if all the following conditions are met:

  (i)  
Such election will not take effect until at least twelve months after the date
on which the election is made; and

  (ii)  
The payment with respect to which such election is made is deferred for a period
of not less than five years from the date such payment would otherwise be made;
and

  (iii)  
Any election for a “specified time (or pursuant to a fixed schedule)” within the
meaning of Section 409A(a)(2)(A)(iv) of the Code, may not be made less than
twelve months prior to the date of the first scheduled payment.

To the extent permitted under Section 409A, installment payments shall be
treated as a single payment.
4.4 No Acceleration. Except as permitted under Section 409A, no acceleration of
the time or form of payment of a Participant’s Deferral Account shall be
permitted.

 

 



--------------------------------------------------------------------------------



 



4.5 Emergency Distribution. Upon the written request of a Participant and the
showing of an Unforeseeable Emergency, the Committee may, upon its determination
that such an emergency exists, direct that an amount of such Participant’s
Deferral Account be paid to him. The amount that can be paid shall not exceed
the amount necessary to satisfy the Unforeseeable Emergency, plus an amount
necessary to pay taxes reasonably anticipated because of such distribution,
after taking into account the extent to which such emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation would not
itself cause severe financial hardship). Payment shall be made within 30 days of
the Committee’s determination that an Unforeseeable Emergency exists.
4.6 Distribution Upon Death. In the event that a Participant dies prior to
commencement of payments or while receiving payments under the Post-2004 Terms,
the Company shall pay his Beneficiary the remainder of his Deferral Account
under the Post-2004 Terms in a single sum within 60 days of the Participant’s
death. The Company shall provide Participants with the form for designating his
Beneficiary. A Participant may change his Beneficiary designation at any time
(without the prior consent of any prior Beneficiary) by executing a revised
Beneficiary designation form and delivering it to the Company before his death.
If no Beneficiary is designated or if the Beneficiary predeceases the
Participant or cannot be located, the Participant’s Deferral Account shall be
paid to the Participant’s estate.
4.7 Distribution in the Event of a Change of Control. Notwithstanding any other
provision of the Post-2004 Terms to the contrary, to the extent permitted under
Section 409A, the Deferral Account of a Participant under the Post-2004 Terms
shall be distributed to such Participant within ten days following the Change of
Control or deferred for payment at a later specified date pursuant to the
election made by the Participant on his Election Form.
4.8 Taxes. In the event any taxes are required by law to be withheld or paid
from any Deferrals or payments under the Plan, the Committee shall cause such
amounts to be withheld from other income or from such payments and shall
transmit the withheld amounts to the appropriate taxing authority.

 

 



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
5.1 Amendment and Termination of Plan. The Company reserves the right to amend
or terminate the Plan at any time; provided, however, that no amendment or
termination shall affect the rights of Participants to amounts previously
credited to their Deferral Accounts.
5.2 Non-Alienation. No benefit under the Plan shall at any time be subject in
any manner to alienation or encumbrance. If any Participant or Beneficiary shall
attempt to, or shall, alienate or in any way encumber his rights or benefits
under the Plan, or any part thereof, or if by reason of his bankruptcy or other
event happening at any time any such benefits would otherwise be received by
anyone else or would not be enjoyed by him, his interest in all such benefits
shall automatically terminate and the same shall be held or applied to or for
the benefit of such person, his spouse, children, or other dependents as the
Committee may select.
5.3 Payment of Benefits to Others. If any Participant or Beneficiary to whom a
benefit is payable under the Plan is unable to care for his affairs because of
illness or accident, any payment due (unless prior claim therefor shall have
been made by a duly qualified guardian or other legal representative) may be
paid to the spouse, parent, brother, sister, adult child, or any other
individual deemed by the Company to be maintaining or responsible for the
maintenance of such person. Any payment made in accordance with the provisions
of this Section 5.3 shall be a complete discharge of any liability of the Plan
with respect to the benefit so paid.
5.4 Plan Non-Contractual. Nothing contained herein shall be construed as a
commitment or agreement on the part of any person employed by the Company or an
Affiliate to continue his employment with the Company or Affiliate, and nothing
herein contained shall be construed as a commitment on the part of the Company
or Affiliate to continue the employment or the annual rate of compensation of
any such person for any period, and all Participants shall remain subject to
discharge to the same extent as if the Plan had never been established.
5.5 Taxability of Plan Benefits. This Plan is intended to be treated as an
unfunded deferred compensation plan under the Code. If, at any time, it is
determined that amounts deferred pursuant to the Plan are currently taxable to a
Participant or his Beneficiary under Section 409A, the amounts credited to such
Participant’s Deferral Account which become so taxable shall be distributed
immediately to him; provided, however, that in no event shall amounts so payable
under the Plan to a Participant exceed the value of his Deferral Account.
5.6 Funding. The Company may cause Plan benefits to be paid from the Trust which
is a grantor trust that provides full funding of the Plan benefits in the event
of a potential Change in Control or Change in Control. Subject to the provisions
of the Trust, the obligation of the Company under the Plan to provide a
Participant or Beneficiary with a benefit constitutes the unsecured promise of
the Company to make payments as provided herein, and no person shall have any
interest in, or a lien or prior claim upon, any property of the Company.
Notwithstanding any other provision of the Plan, Plan benefits shall be limited
to the balance of a Participant’s Deferral Account.

 

 



--------------------------------------------------------------------------------



 



5.7 Section 16b Procedures. In conjunction with rules promulgated by the
Securities and Exchange Commission under Section 16 of the Securities Exchange
Act of 1934, as amended, the Company has established Section 16b Procedures
which affect certain transactions under the Plan involving Employer Securities
held for the benefit of an Officer. Such Procedures, which are hereby
incorporated into the Plan shall constitute for all purposes a part of the Plan.
In the event that the Procedures conflict with any other provision of the Plan,
the Procedures shall override such other provision and shall be controlling. For
purposes of this Section, the following terms shall have the meaning hereinafter
set forth.
(a) The term “Employer Security” shall mean any qualifying employer security as
defined in Section 407(d)(5) of ERISA which is also an equity security as
defined under the Securities Exchange Act of 1934, as amended.
(b) The term “Officer” shall mean any person who is designated as an “Officer”
of the Company for purposes of Section 16 of the Securities Exchange Act of
1934, as amended.
(c) The term “Section 16b Procedures” or “Procedures” shall mean the
Administrative Procedures Applicable to Officers and Directors Under Employee
Benefit Plans Maintained by Applied Industrial Technologies, Inc., effective as
of January 1, 1997, with all amendments, supplements, and modifications
thereafter made.
5.8 Interpretation. The Board and the Committee shall have full power and
authority to interpret, construe, and administer the Post-2004 Terms, and the
interpretation and construction thereof and actions thereunder by the Board or
the Committee, including any valuation of a Participant’s Deferral Account and
the amount or recipient of the payments to be made from such Deferral Account,
shall be binding and conclusive on all persons for all purposes. No member of
the Board and no designee shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan.
5.9 Claims Procedures. Generally benefits shall be paid under the Post-2004
Terms without the necessity of filing a claim. An Eligible Employee,
Participant, Beneficiary, or other person who believes he is entitled to a
benefit under the Post-2004 Terms (hereinafter referred to as the “Claimant”)
may file a written claim with the Company. A claim must state with specificity
the determination desired by the Claimant.
The Company shall consider the Claimant’s claim within a reasonable time, but no
later than 90 days of receipt of the claim. If the Company determines that
special circumstances require an extension of time for processing the claim, the
Company shall notify the Claimant in writing of the extension before the end of
the initial 90-day period and the written notice shall indicate the special
circumstances requiring an extension of time and the date by which the Company
expects to make a decision. The extension of time shall not exceed 90 days from
the end of the initial 90-day period.

 

 



--------------------------------------------------------------------------------



 



The Company shall notify the Claimant (in writing or electronically) that a
determination has been made and that the claim is either allowed in full or
denied in whole or in part. If the claim is denied in whole or in part, the
Company shall notify (in writing or electronically) such Claimant or an
authorized representative of the Claimant, as applicable, of any adverse benefit
determination within 90 days of receipt of the claim. Any adverse benefit
determination notice shall describe the specific reason or reasons for the
denial, refer to the specific Plan provisions on which the determination was
based, describe any additional material or information necessary for the
Claimant to perfect his claim and explain why that material or information is
necessary, describe the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial upon review. If
the notification is made electronically, it must comply with applicable
Department of Labor Regulations.
Upon receipt of an adverse benefit determination, a Claimant may, within 60 days
after receiving notification of that determination, submit a written request
asking the Board to review the Claimant’s claim. Each Claimant, when making his
request for review of his adverse benefit determination, shall have the
opportunity to submit written comments, documents, records, and any other
information relating to the claim for benefits. Each Claimant shall also be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to such Claimant’s claim
for benefits. The review shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
regardless of whether the information was submitted or considered in the initial
benefit determination. If a Claimant does not submit his request for review in
writing within the 60-day period described above, his claim shall be deemed to
have been conclusively determined for all purposes of the Plan and the adverse
benefit determination will be deemed to be correct.
If the Claimant submits in writing a request for review of the adverse benefit
determination within the 60-day period described above, the Board (or its
designee) shall notify (in writing or electronically) him of its determination
on review within a reasonable period of time but not later than 60 days from the
date of receipt of his request for review, unless the Board (or its designee)
determines that special circumstances require an extension of time. If the Board
(or its designee) determines that an extension of time for processing a
Claimant’s request for review is required, the Board (or its designee) shall
notify him in writing before the end of the initial 60-day period and inform him
of the special circumstances requiring an extension of time and the date by
which the Board (or its designee) expects to render its determination on review.
The extension of time will not exceed 60 days from the end of the initial 60-day
period.
If the Board (or its designee) confirms the adverse benefit determination upon
review, the notification will describe the specific reason or reasons for the
adverse determination, refer to the specific Plan provisions on which the
benefit determination is based, include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim and include a statement describing the Claimant’s right to
bring an action under Section 502(a) of ERISA, and any other required
information under applicable Department of Labor Regulations. The claims
procedure described above shall be administered in a manner not inconsistent
with Section 503 of ERISA and applicable Department of Labor Regulations.

 

 



--------------------------------------------------------------------------------



 



A Claimant’s compliance with the foregoing claims procedures shall be a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.
5.10 Section 409A. Notwithstanding any provision to the contrary in the
Post-2004 Terms, nothing shall restrict the Company’s right to amend the Plan,
the Post-2004 Terms, the Frozen Terms, any deferral agreement, and/or any
deferral Election Form, without the consent of Participants and without
additional consideration to affected Participants, to the extent necessary to
avoid taxation, penalties, and/or interest arising under Section 409A, even if
such amendments reduce, restrict, or eliminate rights granted thereunder before
such amendments. Although the Company shall use its best efforts to avoid the
imposition of taxation, penalties, and/or interest under Section 409A, tax
treatment of deferrals and other credits under the Plan (whether the Frozen
Terms or the Post-2004 Terms) is not warranted or guaranteed. If, at any time,
it is determined that amounts deferred pursuant to the Plan are currently
taxable to a Participant or his Beneficiary under Section 409A, the amounts
credited to such Participant’s Deferral Account which become so taxable shall be
distributed immediately to him; provided, however, that in no event shall
amounts so payable under the Plan to a Participant exceed the value of his
Deferral Account. Notwithstanding the foregoing, the Company, the Board, any
Affiliate, or any delegatee shall not be held liable for any taxes, penalties,
interest, or other monetary amounts owed by any Participant, Eligible Employee,
Beneficiary, or other person as a result of the deferral or payment of any
amounts under the Plan (whether the Frozen Terms or the Post-2004 Terms) or as a
result of the administration of amounts subject to the Plan (whether the Frozen
Terms or the Post-2004 Terms).
5.11 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
5.12 Governing Law. The provisions of the Plan shall be governed and construed
in accordance with the laws of the State of Ohio, without regard to its conflict
or choice of law principles.
Executed at Cleveland, Ohio, this 11 day of December, 2008.

                  APPLIED INDUSTRIAL TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ David L. Pugh
 
Title: Chairman & CEO    

 

 